Citation Nr: 1510278	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-30 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to automobile and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to June 1955 and from September 1955 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2014, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has not sustained the loss, or permanent loss of use, of one or both feet or one or both hands, permanent impairment of vision of both eyes, ankylosis of one or both knees, or one or both hips, due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for assistance in acquiring automobile and adaptive equipment or for adaptive equipment only have not been met. 38 U.S.C.A. §§ 3901, 3902, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.808 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in August 2008 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in the July 2010 statement of the case.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and afforded the Veteran an October 2008 VA peripheral nerves examination.  The examination report provides sufficient evidence to decide the claim, which as discussed below is premised on the contention that the Veteran's symptoms constitute loss of use of a foot.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

In addition, during the August 2014 Board hearing, the undersigned explained the issue on appeal and suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the appeal.




Analysis

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a)(b).  The applicable regulation defines an "eligible person" as a veteran who is in receipt of compensation for disability resulting in the loss or permanent loss of use of one or both feet; the loss or permanent loss of use of one or both hands; or the permanent impairment of vision of both eyes. 38 C.F.R. § 3.808(b)(1)-(3).  In order to be eligible for entitlement to adaptive equipment only, a Veteran must be in receipt of compensation for disability resulting in ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808(b)(4).

The Veteran is in receipt of service connection for the following: low back pain, status post spondylosis with spinal stenosis of the lumbar spine, rated 40 percent; right lower extremity radiculopathy, rated 30 percent; spondylitic changes of the cervical spine, rated 10 percent; and bilateral defective hearing, rated noncompensable.  He is also in receipt of a total disability rating based on individual unemployability (TDIU).  The Board hearing transcript reflects that the Veteran's primary contention is that his right lower extremity radiculopathy has essentially caused permanent loss of use of his right foot.

The term "permanent loss of use of one or both feet" is not defined in 38 C.F.R. § 3.808, but it is defined in 38 C.F.R. § 3.350, applicable to special monthly compensation ratings.  38 C.F.R. § 3.350(a)(2) defines "loss of use of a hand or foot" as existing when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance."  38 C.F.R. § 3.350(a)(2)(i).  That regulation also provides that the determination as to whether such loss of use exists will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc, in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.  Examples given are extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 inches or more, complete paralysis of the external popliteal nerve, and consequent foot drop accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  38 C.F.R. § 3.350(a)(2)(i)(a),(b).

Neither the lay nor the medical evidence reflects that the Veteran meets any of these criteria.  During the Board hearing, the Veteran testified that he had "a hard time getting around with no feeling in this right leg," that his right leg numbness causes him to fall, and that he needs to hire someone to help him.  Hearing transcript, at 3, 5.  He also stated that he had difficulty walking at night without a light.  Id. at 4.  He noted, "I get around.  Sometimes I bring up the rear."  Id. at 8.

On the October 2008 VA peripheral nerves examination, the peripheral nerves symptoms were indicated as weakness, numbness, paresthesias, burning and tingling.  Muscle strength of the upper and lower extremities was 4, sensory examination of the lower extremities was normal, and reflexes were 2+ and Babinski reflex was normal in plantar flexion.  There was no muscle atrophy, abnormal muscle tone or bulk, tremors, tics, or other abnormal movements.  The nerve disorder did not affect the function of any joint, but the Veteran had an unsteady gait.  Electromyography and nerve conduction studies showed electrophysiological evidence of a right L5 radiculopathy.  The radiculopathy prevented sports, had severe effects on chores, shopping, exercise, and bathing, moderate effects on recreation, and mild effects on dressing, toileting, and grooming.  The October 2008 EMG showed normal NCVs of all nerves tested in the right lower extremity, with facillations seen in the right L5 paraspinal muscles, and electrophysiological evidence of a right L5 radiculopathy.

VA treatment notes from April 2007 to June 2008 show patient medical history of joint pain in the shoulder, backache, hematuria, arthropathy, intermittent claudication, hypertension, left leg joint pain, atrial fibrillation, pernicious anemia, cataracts, astigmatism, myopia, and presbyopia.  There are diagnoses of hypertension, peripheral vascular disease, arthropathy, pernicious anemia, and neuropathy.

The above lay and medical evidence reflects that the Veteran's service connected disabilities do not cause loss or permanent loss of use of the right foot (whether under the definition in 38 C.F.R. § 3.350 or any other plausible definition of those terms).  Although the Veteran experiences symptoms of weakness, numbness, burning, and tingling, these symptoms do not result in a degree of impairment that equates to loss of use of the foot.  Although he indicated that he had difficulty walking particularly at night, and had an unsteady gait on examination, he did not indicate that he was unable to walk.  Moreover, motor strength, sensory, and reflex testing were at or near normal, and there were no symptoms such as foot drop or circulatory disturbances reflecting complete paralysis of the popliteal or any other nerve.  There is also no evidence or argument that the Veteran had loss of use of the other foot or the hands, permanent impairment of vision of both eyes, or ankylosis of any joints.

The above analysis reflects that the preponderance of the evidence is against the claim for entitlement to automobile and adaptive equipment, or adaptive equipment only.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In so finding, the Board acknowledges the difficulties that the Veteran faces due to his disabilities and his age that were described during the hearing.  Although the Board is sympathetic to the Veteran, it is bound by the applicable statutes and regulations.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  Those laws and regulations require a degree of impairment greater than that shown by the Veteran in order to establish entitlement to the specific benefit sought on this appeal.  His claim must therefore be denied.

ORDER

Entitlement to automobile and adaptive equipment or for adaptive equipment only is denied.


____________________________________________
S. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


